Case 4:18-cr-00718 Document 26 Filed on 01/13/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

UNITED STATES OF AMERICA, §

§
v. § CRIM. NO. 18-cr-718

§
§
§

JOHN WESLEY SARPY § UNDER SEAL

UNNOPPOSED MOTION TO UNSEAL THE CASE
TO THE HONORABLE VANESSA GILMORE:

COMES NOW the United States of America, by and through Ryan K. Patrick,
United States Attorney, and Suzanne Elmilady, Assistant United States Attorney, for
the Southern District of Texas, moves this Honorable Court to unseal this criminal
case. The defendant, JOHN WESLEY SARPY, has entered into a plea agreement
with the United States on January 13, 2020, and therefore the need for the case to
remain under seal is now moot.

Respectfully submitted,

RYAN PATRICK

 

Assistant Uni d States Attorney
1000 Louisiana Street, Suite 2300
Houston, Texas 77002

Tel: (713) 567-9574
Case 4:18-cr-00718 Document 26 Filed on 01/13/20 in TXSD Page 2 of 2

CERTIFICATE OF CONFERENCE

 

I hereby certify that on January 10, 2020, I conferred with defense counsel,

John Parras, and he is unopposed to this motion.

Ot em

Assistant Unite bs Attorney

 

CERTIFICATE OF SERVICE

 

I hereby certify that on January 10, 2020, a true and correct copy of the
foregoing United States Motion and Order to Seal was served to the Defendant's
counsel of record, John Parras by e-mail, and on January 13, 2020 it was filed under

seal via ECF.

wot att Fp
Assistant United States Attorney
